PD-0587-15
                              PD-0587-15                                   COURT OF CRIMINAL APPEALS
                                                                                           AUSTIN, TEXAS
                                                                         Transmitted 5/15/2015 11:15:02 AM
                                                                            Accepted 5/15/2015 1:55:22 PM
                                     No.___________                                         ABEL ACOSTA
                                                                                                    CLERK

                                 IN THE COURT
                         OF CRIMINAL APPEALS OF TEXAS

ANDREW OLEVIA JONES                           §
                                              §
vs.                                           §                Case No. 01-14-00501-CR
                                              §
THE STATE OF TEXAS                            §

                     MOTION TO EXTEND TIME TO FILE PDR

TO THE HONORABLE JUSTICES OF THIS COURT:

         Appellant Andrew Olevia Jones moves the Court for an extension of time to file

his petition for discretionary review until and including June 13, and shows:

      1. In cause number 01-14-00501-CR, the First Court of Appeals affirmed Mr.
         Jones’s conviction on April 14, 2015. The deadline to file the petition for
         discretionary review is May 14, 2015. Rule 68.2(c) of the Texas Rules of Appellate
         Procedure provides that the Court may extend the time to file the petition if a
         motion to extend is filed no later than 15 days after the last day for filing the
         petition, or May 14, 2015.

      2. Mr. Jones has made no previous requests for extension.

      In view of the foregoing, Mr. Jones moves the Court to extend the time to file his

petition for discretionary review until and including June 14, 2015.

                                    Respectfully submitted,
                                    Alexander Bunin
                                    Chief, Harris County Public Defender’s Office

                                    /s/ Melissa Martin
                                    _____________________________________
      May 15, 2015
                                    Melissa Martin
                                    Assistant Public Defender
                                    1201 Franklin, 13th Floor
                                 Houston, TX 77002
                                 713/274-6709; Fax 713/437-4319
                                 Email melissa.martin@pdo.hctx.net
                                 Texas Bar # 24002532



                              CERTIFICATE OF SERVICE
      I certify that I provided a copy of the foregoing motion to counsel for the state
and the State Prosecuting Attorney by electronic service.

                                 /s/ Melissa Martin
                                ___________________________
                                 Melissa Martin